Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 1 of 28 Page ID #:10




                   EXHIBIT A
          Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 2 of 28 Page ID #:11
                                          21TRCV00244

                                                                                                                                                    SUM-100

                                           SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                          (SOLO PARA USO DE LA CORTE)
                                  (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
O'REILLY AUTO ENTERPRISES, LLC, a Limited Liability Company; and DOES 1 through 10,
inclusive,
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
ADRIAN TABOEDA HEREDIA, an individual,

 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.goviselthelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gotilselthelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
    VISO! La hen demanded°. Si no responds dentro de 30 dies, la torte puodo docidir on cu contra sin oscuchor su version. Loa to intern-lotion a
 continuation.
    nem? 30 DIAS DE CALENDARIO despu6s de que le entreguen esta citation y papolos legal& pore presenter una respuesta por oscrito en cafe
 torte y hater que se entregue una copia al demandante. Una carts o una Ilamada toletanica no to protegen. Su respuesta por escrito Ilene que ester
 en formate legal correct° si desea qua procesen su case en la torte. Es posiblo que hayo un formulario quo &fed puede user pars su respuesta.
 Puede encontrar estos formularies de la cortey mat information on of Centro do Ayuda do las Courts do California (www.aucorte.ca.gov), to la
 bib.lioteca de /eyes de su condo& o en la code quo le quede mat coma. Si no puodo pagar la cuota do presentation, pido at secrotarM do to cortc gut
 le d6 un formulado de exencion de page de cuotas. Si no presenta su respuesta a tiempo, puede perder of caso por incumplimiento y lo carte Ic poda5
 guitar su sueldo, dinero y bienes sin mas advertencia.
    Hay otros requisites legates. Es recomendable quo blame a un abogado inmediatamento. Si no cone& a un abogado, puede Homer a un scrvicio do
 remisirin a abort:cis Si no puede pagar a un abogado, es posible que cumpla con lot requisites pans °Manor sorvicios legatos gratuitoo do un
 programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
 (tvww.lawhelpcalifomia.org), en el Centro de Ayuda de las Codes do California, (www.sucorto.co.gov) o poniondoso en contact° con la cortc o cl
 &legae de abogados locales. .4VISO: Por ley, Is code liana derecho a reclamar los cuotas y los cost& oxontoz por impeller un gravamen sabre
 cualquier recuperation de 410,000 6 mas de valor recibida modionto un acuordo o una contest& de arbitraje on un case de derecho civil. Ticne quo
 pagar el gravamen de la cede antes de que la code pueda desechar el caso.
The name and address of the court is:                                                                       CASE NUMBER: (NOmero del Caso):
 El nombre y direction de la code es): Torrance Courthouse
825 Maple Ave., Torrance, CA 90503                                                                           211— RCV 00244

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direction y el nOmero
de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
Farzad Rastegar; Thomas S. Campbell; 22760 Hawthorne Blvd., Suite 200 Torrance, CA 90505; (310)961-9600
DATE: Sherri R. Carter            Executive Officer! Clerk of Court                      Clerk, by                                                  , Deputy
(Fechati 3/ 30/2 0 21                                                                    (Secretario)                 E. Johnston                   (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de este citation use el formulario Proof of Service of Summons, (POS-010)).
                                      NOTICE TO THE PERSON SERVED: You are served
 (SEAL]
                                      1.   F - 1 as an individual defendant.
                         0
                                      2.   n     as the person sued under they fictitious n me of (specify)
                                                                          eta:af                             /Lei    IS 5
                                      3.         on behalf of (specify): a     ti
                                           under: I— I CCP 416.10 (corporation)                                     CCP 416.60 (minor)
                                                          CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                        I CCP 416.40 (associat; 9r year               ip)    In     CCP 416.90 (authorized person)
                                                          other (specify): Ofti  IA it
                                      4    r--1 by personardelfifery on (date).                       VV
                                                                                                                                                       Page 1 of 1
Form Adopted for Mandatory Use                                                                                                Code of Civil Procedure §§412.20, 465
                                                                      SUMMONS
Judicial Council of California                                                                                                                    WNW.courts.cagov
SUM-100 (Rev. lAy 1, 2019(
                                21TRCV00244'
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 3 of 28 Page ID #:12
           Assigned for all purposes to: Torrance Courthouse, Judicial Officer: Gary Tanaka




  1   FARZAD RASTEGAR, State Bar No. 155555
      farzad@rastegarlawgroup.com
  2   1HOMAS S. CAMPBELL, State Bar No. 199014
      tomraste•arlawgroup.com
  3   RASTEG • It LAW GROUP, A.P.C.
      22760 Hawthorne Boulevard, Suite 200
  4   Torrance, California 90505
      Telephone: (310) 961-9600
  5   Facsimile:   (310) 961-9094
  6   Attorneys for Plaintiff Adrian Taboada Heredia
  7
  8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
  9                                 FOR THE COUNTY OF LOS ANGELES
 10   ADRIAN TABOADA HEREDIA, an                                   CASE NO.               21TF!CV00244
      individual,
 11                                                                COMPLAINT FOR DAMAGES FOR:
 12                    Plaintiff,                                  1.        Discrimination (Medical
                                                                             Condition/Disability, California
 13          vs.                                                             Government Code § 12940(a))
                                       __
 14                                                                2.       -Failure to      All Reasonable Steps
      O'REILLY AUTO ENTERPRISES,                                             to Prevent Discrimination
 15   LLC, a Limited Liability Company; and                                  (California Government Code §
      DOES 1 through 10, inclusive,                                          12940(k))
 16
 17                    Defendants.
                                                                   DEMAND FOR JURY TRIAL
 18
 19
 20
                                              NATURE OF THE ACTION
 21
             1.       This civil rights action is brought to remedy DEFENDANTS' employment
 22
      practices and policies in regard to medical condition/disability discrimination and
 23
      preventing discrimination. PLAINTIFF seeks equitable relief, compensatory damages,
 24
      punitive damages, and attorneys' fees and costs.
 25
                                            JURISDICTION AND VENUE
 26
 27
 28



                                                                    1

                                             COMPLAINT FOR DAMAGES
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 4 of 28 Page ID #:13



   1            2.   This Court has personal jurisdiction over DEFENDANTS because they are
   2   residents of and/or doing business in the State of California. Venue is proper because the
   3   alleged wrongs occurred in this county.
   4                                            PLAINTIFF
   5            3.   PLAINTIFF ADRIAN TABOADA HEREDIA (hereinafter "PLAINTIFF") is
   6   a citizen of the United States, residing in the State of California. At all relevant times
   7   herein, PLAINTIFF was employed by DEFENDANT O'REILLY AUTO ENTERPRISES,
   8   LLC (hereinafter "DEFENDANT").
   9                                          DEFENDANTS
  10            4.   DEFENDANT is a Limited Liability Company doing business in California.
  11            5.   The true names and capacities of DEFENDANTS DOES 1 through 10,
  12   inclusive, are unknown to PLAINTIFF at this time, and PLAINTIFF therefore sues such
  13   DEFENDANTS under fictitious names. PLAINTIFF is informed and believes, and thereon
  14   alleges, that each DEFENDANT designated as a DOE -is highly responsible in some"
  15   manner for the events and happenings referred to herein, and legally caused the injuries
  16   and damages alleged in this Complaint. PLAINTIFF will seek leave of the court to amend
 17    this Complaint to allege their true names and capacities when ascertained.
  18            6.   PLAINTIFF is informed and believes and thereon alleges that each and every
 19    DEFENDANT was the authorized agent either actual or ostensible, principal, partner, joint
 20    venturer or guarantor of the other DEFENDANTS and had full authority to do as alleged
 21    herein, unless alleged otherwise. Furthermore, each and every DEFENDANT was
 22    operating within the course and scope of their agency, or as a principal, managing partner,
 23    partner, joint venturer, guarantor relationship with the other DEFENDANTS during the
 24    course of events described herein unless alleged otherwise.
 25                                     STATEMENT OF FACTS
 26             7.   On or about September 10, 2017, PLAINTIFF was hired by DEFENDANT
 27    to work at its place of business located at 13601 Hawthorne Blvd, Hawthorne, California
 28    90250.



                                                      2

                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 5 of 28 Page ID #:14



             8.     At all relevant times thereafter, PLAINTIFF'S direct supervisors. included,
  2   but were not limited to, DEFENDANT'S employees John Intrieri and Eva Villalobos.
  3   ///
  4          9.     On or about May 22, 2020, PLAINTIFF injured his back while on the job.
  5   That day, PLAINTIFF reported the injury to his supervisor John Intrieri.
  6          10.    PLAINTIFF was referred to a worker's compensation physician for
  7   treatment. However, due to COVID pandemic it was difficult for PLAINTIFF to obtain
  8   treatment.
  9          11.    Around the first week of July 2020, PLAINTIFF was instructed by his
 10   treating physician to take leave from his work for at least fourteen days.
 11          12.    On or about August 11, 2020, PLAINTIFF informed his regional trainer Eva
 12   Villalobos ("Villalobos") that his back pain was still severe. Villalobos instructed
 13   PLAINTIFF to speak to Jilayne, an O'Reilly nurse. Jilayne instructed PLAINTIFF to see
 14   an O'Reilly physiciari the following day, and to take a drug test after him seeing the •
 15   physician.
 16          13.    On or about August 12, 2020, PLAINTIFF saw the O'Reilly physician.
 17   Afterwards, PLAINTIFF went to the drug test clinic. However, upon arriving at the clinic,
 18   PLAINTIFF was informed by the clinic personnel that due to the COVID pandemic,
 19   PLAINTIFF needed to have a scheduled appointment to take the drug test.
 20          14.    On August 12, 2020, PLAINTIFF informed Villalobos that PLAINTIFF was
 21   not able to take the drug test because he did not have an appointment prior to his arrival.
 22          15.    On August 12, 2020, Villalobos made an appointment for PLAINTIFF to
 23   take his drug test the next day, on August 13, 2020.
 24          16.    On August 13, 2020, PLAINTIFF arrived on time for his appointment to take
 25   his drug test and took the drug test.
 26          17.    On August 14, 2020, DEFENDANT'S management terminated
 27   PLAINTIFF'S employment because he did not take his drug test on August 12, 2020. At
 28   the time, PLAINTIFF informed DEFENDANT'S management again about what had



                                                    3

                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 6 of 28 Page ID #:15



   1   occurred on August 12, 2020. However, DEFENDANT'S management still terminated
  2    PLAINTIFF'S employment.
  3    ///
  4           18.   PLAINTIFF is informed and believes that DEFENDANT terminated
   5   PLAINTIFF'S employment because of his injury, medical condition and/or disability.
  6                                  INJURIES TO PLAINTIFF
   7          19.   As a direct and proximate result of the foregoing unlawful and malicious acts
  8    of DEFENDANTS, PLAINTIFF has suffered and will continue to suffer, great mental and
  9    emotional anguish injury resulting therefrom. Moreover, PLAINTIFF has been humiliated
 10    and embarrassed as a result of the foregoing acts of DEFENDANTS.
 11           20.   As a further direct and proximate result of the foregoing unlawful and
 12    malicious acts of DEFENDANTS, PLAINTIFF has suffered monetary injury in the form of
 13    lost wages, benefits and other monetary damages.
 -14                            •    FIRST CAUSE OF ACTION
 15                     [Violation of California Government Code § 12940(a)
 16                         Medical Condition/Disability Discrimination]
 17                                      (Against Defendants)
 18          21.    PLAINTIFF repeats and realleges paragraphs, 1 through 14, inclusive, and
 19    incorporates them herein by this reference.
 20          22.    California Government Code § 12940(a) provides in part:
 21          For an employer, because of the... physical disability. . . medical condition ...
 22          of any person, to refuse to hire or employ the person or to refuse to select the
 23          person for a training program leading to employment, or to bar or to discharge
 24          the person from employment or from a training program leading to employment,
 25          or to discriminate against the person in compensation or in terms, conditions,
 26          or privileges of employment.
 27          23.    At all times relevant herein, Cal. Gov. Code § 12940(a) was in full force and
 28    binding on DEFENDANTS. As set forth above, DEFENDANTS' acts and omissions



                                                     4

                                    COMPLAINT FOR DAMAGES
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 7 of 28 Page ID #:16



  1   constitute violations of the California Fair Employment and Housing Act, California
  2   Government Code § 12490(a). PLAINTIFF filed a timely complaint of discrimination with
  3   ///
  4   the California Department of Fair Employment and Housing and received his Right-to-Sue
  5   letter.
  6             24.     As set forth above, DEFENDANTS' acts and omissions constitute
  7   violations of California Government Code §§ 12940(a). PLAINTIFF filed a complaint of
  8   discrimination with the California Department of Fair Employment and Housing. The
  9   complaint with the California Department of Fair Employment and Housing further states
 10   that PLAINTIFF's employers failed to take action to prevent or correct further
 11   discrimination from occurring. PLAINTIFF received his Right-to-Sue letter.
 12             25.     By reason of DEFENDANTS' unlawful acts, practices, and omissions,
 13   PLAINTIFF has suffered monetary damages, humiliation, mental anguish, and physical
 14- and emotional distress;•in an amount subject to proof at trial.     -
 15             26.     The unlawful acts and practices of DEFENDANTS alleged herein were
 16   intentional, reckless and willful, and caused great physical and emotional harm to
 17   PLAINTIFF. The DEFENDANTS ratified the conduct of their employees and agents who
 18   engaged in wrongful conduct which harmed PLAINTIFF. Therefore, an award of punitive
 19   damages against DEFENDANTS sufficient to punish and to serve as an example to deter
 20   them and others from similar conduct in the future is warranted. PLAINTIFF claims such
 21   amount as damages together with pre judgment interest thereon pursuant to California
 22   Civil Code §§ 3287, 3288, and/or any other applicable provision providing for
 23   pre-judgment interest.
 24                                   SECOND CAUSE OF ACTION
 25                         Violation of California Government Code § 12940(k)
 26                   (Failure to Take All Reasonable Steps to Prevent Discrimination)
 27                                         (Against Defendants)
 28             27.     PLAINTIFF repeats and realleges paragraphs, 1 through 26, inclusive, and



                                                      5

                                       COMPLAINT FOR DAMAGES
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 8 of 28 Page ID #:17



   1   incorporates them herein by this reference.
   2   ///
   3   ///
   4          28.    As set forth above, DEFENDANTS' acts and omissions constitute
   5   violations of California Government Code § 12940(k), inasmuch as DEFENDANTS failed
   6   to take all reasonable steps to prevent discrimination as alleged herein. PLAINTIFF timely
   7   filed his complaint with the California Department of Fair Employment and Housing, and
   8   received his Right-to-Sue letter.
   9          29.    By the aforesaid acts and omissions of the DEFENDANTS, and each of
  10   them, PLAINTIFF has been directly and legally caused to suffer monetary damages, in an
  11   amount subject to proof at trial. PLAINTIFF claims such amount as damages.
  12          30.    The unlawful acts and practices of DEFENDANTS alleged herein were
  13   intentional, reckless and willful, and caused great physical and emotional harm to
 14    PLAINTIFF. The                      ratified- the•Conduct-of their employees and- agents who
  15   engaged in wrongful conduct which harmed PLAINTIFF. Therefore, an award of punitive
  16   damages against DEFENDANTS sufficient to punish and to serve as an example to deter
  17   them and others from similar conduct in the future is warranted. PLAINTIFF claims such
  18   amount as damages together with pre-judgment interest thereon pursuant to California
  19   Civil Code §§ 3287, 3288, and/or any other applicable provision providing for
 20    pre-judgment interest.
 21           WHEREFORE, PLAINTIFF prays this court:
 22           A.     Permanently enjoin DEFENDANT and its agents, employees and successors,
 23    and all persons in active conduct or participation with DEFENDANT, from engaging in
 24    discriminatory employment practices.
 25           B.     Award injunctive relief, including, but not limited to, reinstatement to
 26    PLAINTIFF's last position and salary.
 27           C.     Award PLAINTIFF compensatory damages for economic losses, loss of civil
 28    rights, humiliation, physical anguish, and mental and emotional distress.



                                                     6

                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 9 of 28 Page ID #:18



   1         D.     Award PLAINTIFF punitive damages.
   2          E.    Award PLAINTIFF the costs and expenses of this action, including
   3   reasonable attorney's fees and expert witness fees.
   4          F.    Grant such other and further relief as the Court deems just and proper.
   5   DATED: March 30, 2021                            Respectfully Submitted,
   6                                                    RASTEGAR LAW GROUP, A.P.C.
   7
   8                                              By:                     effr710—
                                                                                 AtIG

   9                                                    FARZAD RASTEGAR,
                                                        THOMAS S. CAMPBELL, Attorneys for
 10                                                     Plaintiff, ADRIAN TABOADA HEREDIA
  II
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                    7

                                    COMPLAINT FOR DAMAGES
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 10 of 28 Page ID #:19



   1
   2
   3
   4
                                     DEMAND FOR JURY TRIAL
   5
               PLAINTIFF hereby demands a jury trial with respect to all issues triable of right by
   6
       jury.
   7
   8   DATED: March 30, 2021                             Respectfully Submitted,
   9                                                     RASTEGAR LAW GROUP, A.P.C.
  10
  11                                               By: 7A      inn
                                                               —   —C.        7n0a1C/
  12                                                     FARZAD RASTEGAR,
                                                         THOMAS S. CAMPBELL, Attorneys for
  13                                                     Plaintiff, ADRIAN HERED1A TABOADA,
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                     8

                                     COMPLAINT FOR DAMAGES
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Slate Bar number, and address4 I I KLVW1414
           Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 11 of
Farad Rastegar (SBN: 155555); Thomas S. Campbell (SBN: 199014)
                                                                         FOR28   Page
                                                                             COURT        ID #:20
                                                                                   USE ONLY

Ragegar Law Group, APC
22760 Hawthorne Blvd., Suite 200, Torrance, CA 90505

             TELEPHONE NO.:   (310) 961-9600                    FAX NO. (Optional):   (310) 961-9094
      ATTORNEY FOR (Name):    Adrian Taboeda Heredia
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
 STREET ADDRESS:      825 Maple Ave., Torrance, CA 90503
 MAILING ADDRESS:     825 Maple Ave., Torrance, CA 90503
CITY AND ZIP CODE:    Torrance 90503
       BRANCH NAME:   Torrance Courthouse
CASE NAME:
 Adrian Taboada Heredia v. O'Reilly Auto Enterprises, LLC
        CIVIL CASE COVER SHEET                                                     CASE NUMBER:
                                             Complex Case Designation
      x Unlimited         Limited         0      Counter               Joinder
        (Amount           (Amount
                                                                                       211-                                      IR CV 00244
        demanded          demanded is    Filed with first appearance by defendant JUDGE:
                                             (Cal. Rules of Court, rule 3.402)     DEPT.:
        exceeds $25,000)  $25,000)
                           Items 1-6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
       Auto Tort                                          Contract                                         Provisionally Complex Civil Litigation
             Auto (22)                                    [-- 1 Breach of contract/warranty (06)           (Cal. Rules of Court, rules 3A00-3.403)
             Uninsured motorist (46)                      F - 1 Rule 3.740 collections (09)               r- i    Antitrust/Trade regulation (03)
       Other PI/PD/WD (Personal Injury/Property           1-- I Other collections (09)                            Construction defect (10)
       Damage/Wrongful Death) Tort
                                                          E:=1  Insurance coverage (18)                   r 1 Mass tort (40)
               Asbestos (04)                                                                               F - 1 Securities litigation (28)
                                                                Other contract (37)
               Product liability (24)                                                                            Environmental/Toxic tort (30)
                                                          Real Property
      I- 7     Medical malpractice (45)                                                                          Insurance coverage claims arising from the
                                                          ni    E• minent domain/Inverse
                                                                                                                 above listed provisionally complex case
      in    Other PI/PD/WD (23)                                 condemnation (14)
                                                                                                            . __types (41)
       Non-PI/PD/WD (Other) Tort                                Wrongful eviction-(33)                     Enforcement of Judgment
               Business tort/unfair business practice (07)m     O• ther real property (26)                 1   1 Enforcement of judgment (20)
                                                           Unlawful  Detainer
       O       Civil rights (08)                                                                           Miscellaneous Civil Complaint
               Defamation (13)                            I--     I Commercial (31)
                                                                                                                  RICO (27)
               Fraud (16)                                 F - 1 Residential (32)
                                                                                                           I- 7   Other complaint (not specified above) (42)
               Intellectual property (19)                 ni    Drugs (38)
                                                                                                           Miscellaneous Civil Petition
               Professional negligence (25)               Judicial Review
                                                                                                           F - 1 Partnership and corporate governance (21)
            Other non-PI/PD/VVD tort (35)                 O          Asset forfeiture (05)
                                                                    Petition re: arbitration award (11)           Other petition (not specified above) (43)
       Employment
       TT      Wrongful termination (36)                  O         Writ of mandate (02)
       7 - 1 Other employment (15)                                   Other judicial review (39)

2.  This case        r---1 is in   is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. C      Large number of separately represented parties       d.         Large number of witnesses
   b. r - 1 Extensive motion practice raising difficult or novel  e.  C      Coordination  with related actions pending in one or more
             issues that will be time-consuming to resolve                   courts in other counties, states, or countries, or in a federal
   c.        Substantial amount of documentary evidence                      court
                                                                  f. I— I Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. nmonetary b • X nonmonetary; declaratory or injunctive relief c. I— I punitive
4. Number of causes of action (specify): TWO (2)
5. This case          is           is not   a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: 3/30/2021
Thomas S. Campbell, Esq.
                              (TYPE OR PRINT NAME)
                                                                                                          I 7AT-inns.
                                                                                                                  (SIGNATURE OF PARTY OR ATTOR             FOR PARTY)
                                                                         NOTICE
  •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
 •    File.this.cover-sheet.inadditionlo.any. cover-streetrequired-by•locaLcourt rule-
 •    If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
  •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                Page I of 2

Form Adopted for Mandatory Use                                                                                      Cal. Rules or Court, rules 2.30, 3.220. 3.400-3.403, 3.740;
                                                            CIVIL CASE COVER SHEET
       A —•
            Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 12 of 28 Page ID #:21
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                             CM-010
r   To illaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
    complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
    statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
    one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
    check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
    To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
    sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
    its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
    To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
    in a sum stated to be certain that is nut more than $25,000, exclusive of interest and alturney's fees, arising hum a transaction in which
    property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
    damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
    attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
    time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
    case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
    To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
    case is complex. If a plaintiff believes the case is complex under rule 3.400 of the Cafifurnia Rules of Court, this must be indicated by
    completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
    complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
    plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
    the case is complex.                                      CASE TYPES AND EXAMPLES
     Auto Tort                                      Contract                                            Provisionally Complex Civil Litigation (Cal.
       Auto (22)-Personal Injury/Property              Breach of ContractNVarranty (06)                 Rules of Court Rules 3.400-3.403)
              DamageNVrongful Death                        Breach of Rental/Lease                            AntitrusliTrade Regulation (03)
          Uninsured Motorist (46) (if the                       Contract (not unlawful detainer              Construction Defect (10)
           case involves an uninsured                               or wrongful eviction)                    Claims Involving Mass Tort (40)
           motorist claim subject to                       Contract/Warranty Breath-Seller                   Securities Litigation (28)
           arbitration, check this item                         Plaintiff (not fraud or negligence)
                                                                                                 e)          Environmental/Toxic Tort (30)
           instead of Auto)                                Negligent Breach of Contract/                     Insurance Coverage Claims
     Other PI/PD/WD (Personal Injury/                           Warranty                                           (arising from provisionally complex
     Property Damage/Wrongful Death)                       Other Breach of ContradNVarranty                        case type listed above) (41)
     Tort                                              Collections (e.g., money owed, open              Enforcement of Judgment
         Asbestos (04)- -          — -                     book accounts) (09)          - -      -  -     Enforcement of Judgment (20) - - -
            Asbestos Property Damage                       Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
            Asbestos Personal Injury/                      Other Promissory Note/Collections                        County)
                  Wrongful Death                                Case                                       Confession of Judgment (non-
         Product Liability (not asbestos or            Insurance Coverage (not provisionally                    domestic relations)
             toxic/environmental) (24)                     complex) (18)                                   Sister State Judgment
         Medical Malpractice (45)                                Subrogation
                                                           Auto Su      g                                  Administrative Agency Award
              Medical Malpractice-                         Other Coverage                                      (not unpaid taxes)
                   Physicians 8, Surgeons              Other Contract (37)                                 Petition/Certification of Entry of
         Other Professional Health Care                    Contractual Fraud                                    Judgment on Unpaid Taxes
                 Malpractice                               Other Contract Dispute                          Other Enforcement of Judgment
         Other PI/PDiWD (23)                        Real Property                                                Case
              Premises Liability (e.g., slip           Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                   and fall)                               Condemnation (14)                               RICO (27)
              Intentional Bodily Injury/PD/WD          Wrongful Eviction (33)                              Other Complaint (not specified
                    (e.g., assault, vandalism)         Other Real Property (e.g., quiet title) (26)              above) (42)
              Intentional Infliction of                    Writ of Possession of Real
                                                                                   Rea roperly                  Declaratory Relief Only
                   Emotional Distress                      Mortgage Foreclosure                                 Injunctive Relief Only (non-
              Negligent Infliction of                      Quiet Title                                                harassment)
                    Emotional Distress                     Other Real Property (not eminent                     Mechanics Lien
              Other PI/PDAND                               domain, landlord/tenant, or                          Other Commercial Complaint
     Non-PI/PD/WD (Other) Tort                             foreclosure)                                               Case (non-tort/non-complex)
         Business Tort/Unfair Business              Unlawful Detainer                                           Other Civil Complaint
             Practice (07)                             Commercial (31)                                                (non-torVnon-complex)
         Civil Rights (e.g., discrimination,           Residential (32)                                 Miscellaneous Civil Petition
               false arrest) (not civil                Drugs (36) (if the case involves illegal            Partnership and Corporate
               harassment) (08)                        drugs, check this item; otherwise,                       Governance (21)
         Defamation (e.g., slander, libel)             report as Commercial or Residential)                Other Petition (not specified
                (13)                                Judicial Review                                             above) (43)
         Fraud (16)                                    Asset Forfeiture (05)                                    Civil Harassment
         Intellectual Property (19)                    Petition Re: Arbitration Award (11)                      Workplace Violence
         Professional Negligence (25)                  Writ of Mandate (02)                                     Elder/Dependent Adult
            Legal Malpractice                              Writ-Administrative Mandamus                              Abuse
             Other Professional Malpractice                Writ-Mandamus on Limited Court                       Election Contest
                  (not medical or legal)                       Case Matter                                      Petition for Name Change
         Other Non-PI/PDIWD Tort (35)                      Writ-Other Limited Court Case                        Petition for Relief From Late
     Employment                                               Review                                            OtharClaim
         WtongfetTermihatien (36)"                     Other Judicial-Review.(39).-                                           etition
         Other Employment (15)                             Review of Health Officer Order
                                                           Notice of Appeal-Labor
                                                                Commissioner Appeals
    CM-010 (Rev. July 1. 2007)                                                                                                                 Page 2 of 2
                                                            CIVIL CASE COVER SHEET
                                                  21TRCV00244
                  Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 13 of 28 Page ID #:22


              SHORT SITU:                                                                                  CASE NUMBER

              Heredia vs O'Reilly Auto Enterprises, LLC                                                          2 -1 - FIRCV00244

                                   CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF LOCATION
                                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
     This form is required pursuant to LASC Local Rule 2.0 in all new civil case filings in the Los Angeles Superior Court.
   Item I. Check the types of hearing and fill in the estimated length of hearing expected for this case:
        JURY TRIAL? El         YES      CLASS ACTION? El YES         LIMITED CASE? El YES            TIME ESTIMATED FOR TRIAL 7-10
                                                                                                                    D HOURS/ WI DAYS
   Item II. Select the correct district and courthouse location (4 steps — If you checked "Limited Case", skip to Item III, Pg. 4):
   Step 1: After first completing the Civil Case Cover Sheet Form, find the main civil case cover sheet heading for your case in
   the left margin below, and, to the right in Column A, the Civil Case Cover Sheet case type you selected.
   Step 2: Check one Superior Court type of action in Column B below which best describes the nature of this case.
   Step 3: In Column C, circle the reason for the court location choice that applies to the type of action you have checked.
   For any exception to the court location, see Los Angeles Superior Court Local Rule 2.0.

                               Applicable Reasons for Choosing Courthouse Location (see Column                               C below)
             1.   Class Actions must be filed in the County Courthouse, Central District.             6. Location of property or permanently garaged vehicle.
             2.   May be filed in Central (Other county, or no Bodily Injury/Property Damage).        7. Location where petitioner resides.
             3.   Location where cause of action arose.                                               8. Location wherein defendant/respondent functions wholly.
             4.   Location where bodily injury, death or damage occurred.                             9. Location where one or more of the parties reside.
             5.   Location where performance required or defendant resides.                           10. Location of Labor Commissioner Office.

   Step 4: Fill in the information requested on page 4 in Item III; complete Item IV. Sign the declaration.
                           A                                                            B                                                           C
              Civil Case Cover Sheet        Type of Action                                                                            Applicable Reasons -
                    Category No.                                                (Check only one)                                       See Step 3 Above
       o
       I-
                        Auto (22)               •    A7100 Motor Vehicle - Personal Injury/Property DamageNVrongful Death
         0
        45
              Uninsured Motorist (46)           •    A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist        1., 2., 4.

                                                •    A6070 Asbestos Property Damage                                                   2.
                     Asbestos (04)              0    A7221 Asbestos- Personal InjuryNVrongful Death
       t                                                                                                                              2.
        o
                  Product Liability (24)             A7260 Product Liability (not asbestos or toxic/environmental)
                                                0
m m
i•O
                                                0   A7210 Medical Malpractice - Physicians 8 Surgeons
•E            Medical Malpractice (45)
—m                                              0   A7240 Other Professional Health Care Malpractice
   c
 c
0                                               •   A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                      1., 2., 4.
0.r,                    Other
                    Personal Injury
                                                0   A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                     assault, vandalism, etc.)
                   Property Damage
.c E                Wrongful Death              •   A7270 Intentional Infliction of Emotional Distress
O0                       (23)
                                                •   A7220 Other Personal Injury/Property DamageNVrongful Death                       1., 2., 4.

       o           Business Tort (07)
4) •                                            •   A6029    Other Commercial/Business Tort (not fraud/breach of contract)
at
o
    o               Civil Rights (08)                        Civil Rights/Discrimination
--- 0                                          0    A6005

•—.
 c m
                    Defamation (13)
                                               0    A6010 Defamation (slander/libel)
    c
 co 0                                          0    A6013 Fraud (no contract)
                       Fraud (16)                                                                                                    1., 2., 3.
 o
 c
o
0. co
C. E
0 o
Z 0
             CIV 109 03-04 (Rev. 03/06)                     CIVIL CASE COVER SHEET ADDENDUM                                                        LASC, rule 2.0
             LASC Approved                                     AND STATEMENT OF LOCATION                                                             Page 1 of 4
                                     Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 14 of 28 Page ID #:23

                                    SHORT TITLE:                                                                            CASE NUMBER

                                    Heredia vs O'Reilly Auto Enterprises, LLC


                                               A                                                            B                                                          C
                                    Civil Case Cover
                                                                                                     Type of Action                                        Applicable Reasons
                                    Sheet Category No.                                              (Check only one)                                        -See Step 3 Above


                                          Professional          •     A6017 Legal Malpractice
                                          Negligence
                                              (25)              0     A6050 Other Professional Malpractice (not medical or legal)


                                           Other (35)           0     A6025 Other Non-Personal Injury/Property Damage tort


 C                                   Wrongful Termination
                                            (36)
                                                                0     A6037 Wrongful Termination
    E
   0                                  Other Employment
n                                            (15)
                                                                Igi   A6024 Other Employment Complaint Case
E                                                               0     A6109    Labor Commissioner Appeals                                                  10.

                                      Breach of Contract/       •     A6004 Breath of Rental/Lease Contract (not Unlawful Detainer or wrongful eviction)
                                           Warranty             0     A6008   ContracUWarranty Breach -Seller Plaintiff (no fraud/negligence)
                                              (06)
                                        (not insurance)         •     A6019   Negligent Breach of Contract/Warranty (no fraud)
                                                                0     A6028   Other Breach of ContractNVarranty (not fraud or negligence)
         Co

                                          Collections
                                                                0     A6002   Collections Case-Seller Plaintiff
                                             (09)               0     A6012   Other Promissory Note/Collections Case

                                      Insurance Coverage        0     A6015 Insurance Coverage (not complex)
                                              (18)

                                        Other Contract          •     A6009 Contractual Fraud
                                             (37)               0     A6031 Tortious Interference
                                                                •     A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)

                                          Eminent
                                       Domain/Inverse
                                                                0     A7300 Eminent Domain/Condemnation             Number of parcels                      2.
Real Property




                                      Condemnation (14)

                                       Wrongful Eviction
                                            (33)
                                                                El    A6023    Wrongful Eviction Case



                                      Other Real Property
                                                                0     A6018 Mortgage Foreclosure
                                             (26)               •     A6032 Quiet Title
                                                                •     A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)
                                                                                                                                                           2., 6.
Judicial Review Unlawful Detaine




                                      Unlawful Detainer-
                                       Commercial (31)
                                                                0     A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)

                                      Unlawful Detainer-
                                                                0     A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)
                                       Residential (32)

                                      Unlawful Detainer-
                                                                •     A6022 Unlawful Detainer-Drugs
                                         Drugs (36)

                                     Asset Forfeiture (05)      •     A6106   Asset Forfeiture Case
                                     Petition re Arbitration
                                                                •     A6115 Petition to CompeliConfirmNacate Arbitration
                                              (11)



                                   CIV 109 03-04 (Rev. 03/06)                 CIVIL CASE COVER SHEET ADDENDUM                                                   LASC, rule 2.0
                                   LASC Approved                                 AND STATEMENT OF LOCATION                                                          Page 2 of 4
                                                       Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 15 of 28 Page ID #:24

                                                     SHORT TITLE:                                                                         CASE NUMBER
                                                     Heredia vs O'Reilly Auto Enterprises, LLC                                                  21 -I- IR C V 002 4 4
                        Judicial Review (Cont'd.)




                                                                    A                                                   B                                                C
                                                      Civil Case Cover Sheet                                     Type of Action                             Applicable Reasons -
                                                           Category No.                                         (Check only one)                             See Step 3 Above

                                                                                   0    A6151 Writ - Administrative Mandamus
                                                          Writ of Mandate          0    A6152    Writ - Mandamus on Limited Court Case Matter              2.
                                                                (02)               •    A6153    Writ - Other Limited Court Case Review
                                                                                                                                                           2.

                                                       Other Judicial Review       •    A6150    Other Writ /Judicial Review
                                                               (39)

                                                          Antitrust/Trade
                                                                                   • A6003      Antitrust/Trade Regulation
                                                          Regulation (03)

                                                      Construction Defect (10)
                                                                                   CI   A6007 Construction defect

                                                      Claims Involving Mass
                                                            Tort (40)
                                                                                   0    A6006    Claims Involving Mass Tort

                                                      Securities Litigation (28)   0    A6035 Securities Litigation Case
                                                                                                                                                           1., 2., 8.

                                                             Toxic Tort
                                                                                   •    A6036 Toxic Tort/Environmental
                                                        Environmental     (30) _
                                                       Insurance Coverage
                                                       Claims from Complex
                                                                                   CI   A6014 Insurance Coverage/Subrogation (complex case only)
                                                                                                                  _ _           . _ _    _.
                                                        — - Case-(41)

                                                                                   •    A6141 Sister State Judgment
                                                                                   0    A6160 Abstract of Judgment                                         2., 6.
  .C"                                                      Enforcement
                                                           of Judgment             0    A6107 Confession of Judgment (non-domestic relations)
  EE
   cu                                                                              0    A6140 Administrative Agency Award (not unpaid taxes)
      m                                                         (20)
                                                                                   0    A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax
 C
LIJ                                        0                                       0    A6112 Other Enforcement of Judgment Case
                                                                                                                                                           2., 8., 9.

                                                             RICO (27)             CI   A6033 Racketeering (RICO) Case


                                                                                   0    A6030 Declaratory Relief Only
                                                        Other Complaints           0    A6040 Injunctive Relief Only (not domestidharassment)              2., 8.
                                                      (Not Specified Above)
                                                                                   0    A6011 Other Commercial Complaint Case (non-tort/non-complex)
                                                                (42)               0    A6000 Other Civil Complaint (non-tort/non-complex)

                                                      Partnership Corporation      •    A6113 Partnership and Corporate Governance Case
                                                          Governance(21)
Miscellaneous Civil Petitions




                                                                                   CI   A6121 Civil Harassment
                                                                                   0    A6123 Workplace Harassment
                                                                                   0    A6124 Elder/Dependent Adult Abuse Case
                                                         Other Petitions
                                                      (Not Specified Above)        0    A6190 Election Contest
                                                                                                                                                           2.
                                                                                   •    A6110 Petition for Change of Name
                                                                (43)                                                                                       2., 7.
                                                                                   0    A6170 Petition for Relief from Late Claim Law
                                                                                   0    A6100 Other Civil Petition
                                                                                                                                                           2., 9.




                                                    CIV 109 03-04 (Rev. 03/06)              CIVIL CASE COVER SHEET ADDENDUM                                             LASC, rule 2.0
                                                    LASC Approved                              AND STATEMENT OF LOCATION                                                  Page 3 of 4
  Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 16 of 28 Page ID #:25

 SLIM NITLE:                                                                        CASE NUMBER
 Heredia vs O'Reilly Auto Enterprises, LLC                                              211- IRCV0024-4

Item III. Statement of Location: Enter the address of the accident, party's residence or place of business, performance or
other circumstance indicated in Item II., Step 3 on Page 1, as the proper reason for filing in the court location you selected.

        REASON: CHECK THE NUMBER UNDER COLUMN C                      ADDRESS:
                WHICH APPLIES IN THIS CASE                           13601 Hawthorne Blvd.
                                                                     Hawthorne, CA 90250
    01. 02. !43. 04. 05. 06. • 7. 08. 09. 010.
 CITY:                              STATE:      ZIP CODE:
 Hawthorne                         CA           90250



Item IV. Declaration of Assignment: I declare under penalty of perjury under the laws of the State of California that the foregoing is
true and correct and that the above-entitled matter is properly filed for assignment to the Torrance                courthouse in the
Southwest Judicial District of the Los Angeles Superior Court (Code Civ. Proc., § 392 et seq., and LASC Local Rule 2.0,
subds. (b), (c) and (d)).



Dated: 03/30/2021                                                               71T   -ifros-.
                                                                                  (SIGNATURE OF ATTORNEY    ING PARTY)




        PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO
                         PROPERLY COMMENCE YOUR NEW COURT CASE:

    1. Original Complaint or Petition.
     2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
     3. Civil Case Cover Sheet form CM-010.

    4. Complete Addendum to Civil Case Cover Sheet form LASC Approved CIV 109 03-04 (Rev. 03/06).
     5. Payment in full of the filing fee, unless fees have been waived.
    6. Signed order appointing the Guardian ad Litem, JC form 982(a)(27), if the plaintiff or petitioner is a minor
       under 18 years of age, or if required by Court.

    7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
       must be served along with the summons and complaint, or other initiating pleading in the case.




CIV 109 03-04 (Rev. 03/06)              CIVIL CASE COVER SHEET ADDENDUM                                                  LASC, rule 2.0
LASC Approved                              AND STATEMENT OF LOCATION                                                       Page 4 of 4
         Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 17 of 28 Page ID #:26

                           Superior Court of California, County of Los Angeles
        +.;




                                               N        DISP                  OLUTION
                                                   LN:FORMAI-AO

 THEPIAINTIFFIMpST5014-JHISTAD12,1N,R)AMATION,POKKGE.OVEACIfPIRTICSAIITH,TItlEttiOMPLAIN)73-
                                                •
fatOSSICOMPLAINAlirSimUStre e tthu ADR lim
                                         iT6iirridtibitd::;Sekagel;on anriewipartiesiWnedytotEreEacticir
                  ,                                                     -
FwithiihecrosS;COrtyplaintsb—                                      _
    •    tar..„.!   —                                                     "F :ri
                                                                                     g   i   I
        'it       L.WA:1         CEthtta--t.




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation, - •
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.                                                            4—
    •         Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
    •         Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
    •         Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantages of ADR
    •         Costs: If the parties do not resolve their dispute, they may have to pay for ADR, litigation, and trial.
    •         No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR

   1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
      settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

   2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
      strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
      acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                       Mediation may be appropriate when the parties
                         • want to work out a solution but need help from a neutral person.
                         • have communication problems or strong emotions that interfere with resolution.
                       Mediation may not be appropriate when the parties
                         • want a public trial and want a judge or jury to decide the outcome.
                         • lack equal bargaining power or have a history of physical/emotional abuse.



   LASC CIV 271 Rev. 03/21
                                                                                                                            1
   For Mandatory Use
       Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 18 of 28 Page ID #:27
•     • 'I


                                       How to Arrange Mediation in Los Angeles County

             Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

                 a. The Civil Mediation Vendor Resource List
                    If all parties in an active civil case agree to mediation, they may contact these organizationsto
                    request a "Resource List Mediation" for mediation at reduced cost or no cost (for selected
                    cases).

                         •    ADR Services, Inc. Case Manager Elizabeth Sanchez, elizabeth@adrservices.com
                              (949)863-9800
                         •    JAMS, Inc. Reggie Joseph, RJoseph@jamsadr.com (310) 309-6209
                         •    Mediation Center of Los Angeles Program Manager info@ mediationLA.org
                              (833) 476-9145

             These organizations cannot accept every case and they may decline cases at their discretion. They may
             offer online mediation by videoconference for cases they accept. Before contacting these organizations,
             review important information and FAQs at www.lacourt.org/ADR.Res.List

             NOTE: The Civil Mediation Vendor Resource List program does not acceptfamily law, probate or small
             claims cases.

                 b. Los Angeles County Dispute Resolution Programs
                    https://hrclacounty.govbvp contcnt/uploads/2020/05/DRP fact Sheet 230ctober10 Current as of October 2019 1.pdf

                     Day of trial mediation programs have been paused until further notice.

                     Online Dispute Resolution (ODR). Parties in small claims and unlawful detainer (eviction) cases
                     should carefully review the Notice and other information they may receive about (ODR)
                     requirements for their case.

                 c. Mediators and ADR and Bar organizations that provide mediation may be found on the internet.

             3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and
             argumentsto the person who decides the outcome. In "binding" arbitration, the arbitrator'sdecision is
             final; there is no right to trial. In "nonbinding' arbitration, anyparty can request a trial after the
             arbitrator'sdecision. For more information about arbitration, visit
             http://www.courts.ca.gov/programs-adr.htm

             4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close
             to the trial date or on the day of trial. The parties and their attorneys meet with a judge or settlement
             officer who does not make a decision but who instead assists the parties in evaluating the strengths and
             weaknesses of the case and in negotiating a settlement. For information about the Court's MSC
             programs for civil cases, visit http://www.lacourt.org/division/civil/C10047.aspx

             Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/C10109.aspx
             For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm


    LASC CIV 271 Rev. 03/21
    For Mandatory Use
     Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 19 of 28 Page ID #:28



NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                 STATE DAR NUMBER                        Reserved Ica Clerk File Stamp




          TELEPHONE NO.:                                  FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                                      CASE NUMBER
                     INFORMAL DISCOVERY CONFERENCE
               (pursuant to the Discovery Resolution Stipulation of the parties)
      1. This document relates to:
                  Li          Request for Informal Discovery Conference
                  ❑           Answer to Request for Informal Discovery Conference
      2. Deadline for Court to decide on Request:                                          (insert date 10 calendar days following filing of
             the Request).
       3. Deadline for Court to hold Informal Discovery Conference:                                                (insert date 20 calendar
             days following filing of the Request).
                    Request--for IriftirrhaT Discovery Conference,- brieflT-desCribrtlieThatirre- of the
             discovery dispute, including the facts and legal arguments at issue. For an Answer to
             Request for Informal Discovery Conference, briefly describe why the Court should deny
             the requested discovery, including the facts and legal arguments at issue.




      LACIV 094 (new)
      LASC Approved 04/11
                                               INFORMAL DISCOVERY CONFERENCE
      For Optional Use                   (pursuant to the Discovery Resolution Stipulation of the parties)
                                                                                                                          IL —Clear             I
     Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 20 of 28 Page ID #:29



NAME ANMADORESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                 STATE BAR NUMBER            ResNVC0 lee   Fie Scamp




          TELEPHONE NO.:                                 FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                          CASE NUMBER:
              STIPULATION AND ORDER — MOTIONS IN LIMINE


      This stipulation is intended to provide fast and informal resolution of evidentiary
      issues through diligent efforts to define and discuss such issues and limit paperwork.


      The parties agree that:

      1. At least       days before the final status conference, each party will provide all other
         parties with a list containing a one paragraph explanation of each proposed motion in
         limine. Each one paragraph explanation must identify the substance of a single proposed
         motion in limine and the grounds for the proposed motion.

      2.. The parties thereafter will meet and confer, either in person or via teleconference or
          videoconference, concerning all proposed motions in limine. In that.meet and confer, the
          parties will determine: .

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order with the Court.

             b. Whether any of the proposed motions can be briefed and submitted by means of a
                short joint statement of issues. For each motion which can be addressed by a short
                joint statement of issues, a short joint statement of issues must be filed with the Court
                10 days prior to the final status conference. Each side's portion of the short joint
                statement of issues may not exceed three pages. The parties will meet and confer to
                agree on a date and manner for exchanging the parties' respective portions of the
                short joint statement of issues and the process for filing the short joint statement of
                issues.

      3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
         a short joint statement of issues will be briefed and filed in accordance with the California
         Rules of Court and the Los Angeles Superior Court Rules.



      LACIV 075 (new)
      LASC Approved 04/11              STIPULATION AND ORDER — MOTIONS IN LIMINE
      For Optional Use                                                                                            Page 1 of 2
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 21 of 28 Page ID #:30
SHORT TITLE:                                                  CASE NUMBER:




The following parties stipulate:

Date:

               (TYPE OR PRINT NAME)                       (ATTORNEY FOR PLAINTIFF)
Date:
                                                ➢
               (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
Date:

               (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
Date:

               (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
Date:

               (TYPE OR PRINT NAME)                  (ATTORNEY FOR
Date:

               (TYPE OR PRINT NAME)                  (ATTORNEY FOR
Date:

               (TYPE OR PRINT -NAME)                 (ATTORNEY FOR



THE COURT SO ORDERS.

  Date:
                                                               JUDICIAL OFFICER




                                                                                        i 7177,
                                                                                  /7,771:rerr

LACIV 075 (new)
LASC Approved 04/11      STIPULATION AND ORDER — MOTIONS IN LIMINE                   Page 2 of 2
      Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 22 of 28 Page ID #:31

NAME AND ADDRESS OF ATTORNEY OR PARTY WRHOUT ATTORNEY:                 STATE BAR NUMBER            Reserved or CkrAS FJe Stamp




  “   -r.   •   •




          TELEPHONE NO.:                                 FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:


                                                                                          CASE NUMBER:
                     STIPULATION — DISCOVERY RESOLUTION

      This stipulation is intended to provide a fast and informal resolution of discovery issues
      through limited paperwork and an informal conference with the Court to aid in the
      resolution of the issues.

      The parties agree that:

      1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
         the moving party first makes a written request for an Informal Discovery Conference pursuant
         to the-terms-of this stipulation.      -                          --

      2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
         and determine whether it can be resolved informally. Nothing set forth herein will preclude a
         party from making a record at the conclusion of an Informal Discovery Conference, either
         orally or in writing.

      3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
         presented, a party may 'request an Informal Discovery Conference pursuant to the following
         procedures:

                    a. The party requesting the Informal Discovery Conference will:

                             File a Request for Informal Discovery Conference with the clerk's office on the
                             approved form (copy attached) and deliver a courtesy, conformed copy to the
                             assigned department;

                     ii.     Include a brief summary of the dispute and specify the relief requested; and

                             Serve the opposing party pursuant to any authorized or agreed method of service
                             that ensures that the opposing party receives the Request for Informal Discovery
                             Conference no later than the next court day following the filing.

                    b. Any Answer to a Request for Informal Discovery Conference must:

                      i.     Also be filed on the approved form (copy attached);

                     ii.     Include a brief summary of why the requested relief should be denied;
      LACIV 036 (new)
      LASC Approved 04/11                     STIPULATION — DISCOVERY RESOLUTION
      For Optional Use                                                                                                Page 1 of 3
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 23 of 28 Page ID #:32
SHORT TITLE:                                                                   CASE NUMBER:




               iii.   Be filed within two (2) court days of receipt of the Request; and

               iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                      method of service that ensures that the opposing party receives the Answer no
                      later than the next court day following the filing.

      c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
         be accepted.

      d. If the Court has not granted or denied the Request for Informal Discovery Conference
         within. ten (10), days following the filing of the Request, then it shall be deemed to have
         been denied. If the Court acts on the Request, the parties will be notified whether the
         Request for Informal Discovery. Conference has been granted or denied and, if granted,
         the date and time of the Informal Discovery Conference, which must be within twenty (20)
         days of the filing of the Request for Informal Discovery Conference.

      e. If the conference is not held within twenty (20) days of the filing of the Request for
         Informal Discovery Conference, unless extended by agreement of the parties and the
         Court, then the Request for the Informal Discovery Conference shall be deemed to have
         been denied at that time.

     If (a).the. CciUrt has-denied a conference or (b) one of the time deadlines above has expired
     without the Court having acted or (c) the Informal Discovery Conference is concluded without
     resolving the dispute, then a party may file a discovery motion to address unresolved issues:

5. The parties hereby further agree that the time for making a motion to compel or other
   discovery motion is tolled from the date of filing of the Request for Informal Discovery
   Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
   filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
   by Order of the Court.

      It is the understanding and intent of the parties that this stipulation shall, for each discovery
      dispute to which it applies, constitute a writing memorializing a "specific later date to which
      the propounding [or demanding or requesting] party and the responding party have agreed in
      writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
      2033.290(c).

6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
   an order shortening time for a motion to be heard concerning discovery.

7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
   terminate the stipulation.

8. References to "days" mean calendar days, unless otherwise noted. If the date for performing
   any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
   for performing that act shall be extended to the next Court day.



LACIV 036 (new)
LASC Approved 04/11             STIPULATION — DISCOVERY RESOLUTION
For Optional Use                                                                              Page 2 of 3
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 24 of 28 Page ID #:33
SHORT TIRE:                                                       CASE NUMBER:




The following parties stipulate:

Date:
               (TYPE OR PRINT NAME)                             (ATTORNEY FOR PLAINTIFF)
Date:
                                                   ➢
               (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
Date:
               (TYPE OR.PRINT NAME) .                      •   (ATTORNEY FOR DEFENDANT)
Date:
                                                   ➢
               (TYPE OR PRINT NAME)                            (ATTORNEY FOR DEFENDANT)
Date:
               (TYPE OR PRINT NAME)                    (ATTORNEY FOR
Date: •
                                                   ➢
               (TYPE OR PRINT NAME)                    .(ATTORNEY FOR
Date:
                                                   ➢
               (TYPE, OR PRINT NAME)    _              (ATTORNEY FOR




       Print              Save                                                             Clear      I
LACIV 036 (new)
LASC Approved 04/11            STIPULATION — DISCOVERY RESOLUTION
For Optional Use                                                                            Page 3 of 3
      Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 25 of 28 Page ID #:34


NAME ArtiADDliESIStd ATTORNEY OR PARTY WITHOUT ATTORNEY:                 STATE BAR NUMBER            Reserved for °errs FYe Stamp




          TELEPHONE NO.:                                   FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR (Name):
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:


PLAINTIFF:


DEFENDANT:

                                                                                            CASE NUMBER:

            STIPULATION — EARLY ORGANIZATIONAL MEETING

       This stipulation is intended to encourage cooperation among the parties at an early stage in
       the litigation and to assist the parties in efficient case resolution.

       The parties agree that:

       1. The parties commit to conduct an initial conference (in-person or via teleconference or via
            videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
        ----whether there-can be•agreement on the-following: --       - -

             a. Are motions to challenge the pleadings .necessary? If the issue can be resolved by
                amendment as of right, or if the Court would allow leave to amend, could an amended
                complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                agree to work through pleading issues so that a demurrer need only raise issues they cannot
                resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                would some other type of motion be preferable? • Could a voluntary targeted exchange of
                documents or information by any party cure an uncertainty in the 'pleadings?

             b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                employment case, the employment records, personnel file and documents relating to the
                conduct in question could be considered "core." In a personal injury case, an incident or
                police report, medical records, and repair or maintenance records could be considered
                "core.");

             c. Exchange of names and contact information of witnesses;

             d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                indemnify or reimburse for payments made to satisfy a judgment;

             e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                or resolution of the case in a manner that preserves objections or privileges by agreement;

             f.    Controlling issues of law that, if resolved early, will promote efficiency and economy in other
                   phases of the case. Also, when and how such issues can be presented to the Court;

             g. Whether or when the case should be scheduled with a settlement officer, what discovery or
                court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                and whetherthe parties"wish to- use 'a sitting- judge"or a private- mediatoror other options as
       LACIV 229 (Rev 02/15)
       LASC Approved 04/11               STIPULATION — EARLY ORGANIZATIONAL MEETING
       For Optional Use                                                                                                    Page 1 of 2
Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 26 of 28 Page ID #:35
 SHORT TITLE:                                                                      CASE NUMBER:




                discussed in the "Alternative Dispute Resolution (ADR) Information Package" served with the
                complaint;

       h. Computation of damages, including documents, not privileged or protected from disclosure, on
          which such computation is based;

       i.       Whether the case is suitable for the Expedited Jury Trial procedures (see information at
                www.lacourt.orq under "Civil' and then under "General Information").

 2.             The time for a defending party to respond to a complaint or cross-complaint will be extended
                to                         for the complaint, and                            for the cross-
                         (INSERT DATE)                                       (INSERT DATE)
                complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
                and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                been found by the Civil Supervising Judge due to the case management benefits provided by
                this Stipulation. A copy of the General Order can be found at www.lacourt.orq under "Civil",
                click on "General Information", then click on "Voluntary Efficient Litigation Stipulations".

 3.          The parties will prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
             and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
            .results of their meet and confer and advising the Court of any way it may assist the parties'.
             efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
             the Case Management Conference statement, and file the documents when the CMC
             statement is due.

                References to "days" mean calendar days, unless otherwise noted. If the date for performing
                any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
                for performing that act shall be extended to the next Court day

 The following parties stipulate:
 Date:

                   (TYPE OR PRINT NAME)                                       (ATTORNEY FOR PLAINTIFF)
 Date:

                   (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
 Date:

                   (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
 Date:

                   (TYPE OR PRINT NAME)                                     (ATTORNEY FOR DEFENDANT)
 Date:

                   (TYPE OR PRINT NAME)                                (ATTORNEY FOR
 Date:

                   (TYPE OR PRINT NAME)                                (ATTORNEY FOR
 Date:

                   (TYPE OR-PRINT NAME)"                               (ATTORNEY"FOR''


  LACIV 229 (Rev 02/15)
  LASC Approved 04/11         STIPULATION — EARLY ORGANIZATIONAL MEETING                                 Page 2 of 2
I    _ Print      I   r        Save      I                                                         I:_             _I
         Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 27 of 28 Page ID #:36
                    SUPERIOR COURT OF CALIFORNIA                                                    Reserved lor Clerk's File Stamp



           .           COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
                                                                                                              FILED
 Torrance Courthouse                                                                               Superb( Court of Caffornia
 825 Maple Avenue, Torrance, CA 90503
                                                                                                     County of Los Angeles
                                                                                                         03/3012021
                    NOTICE OF CASE ASSIGNMENT                                            SheniR Cider, Exeau5e Offtcer / t2edt of Cool
                                                                                             By.           E. Johnston                Deputy
                      UNLIMITED CIVIL CASE
         . .                                                                       CASE NUMBER:
                       .   .
  Your case is assigned for all purposes to the judicial officer indicated below. 21TRCV00244


                               THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT      ROOM 7. --•             ASSIGNED JUDGE                        DEPT         ROOM
   ,/     Gary Y.   Tanaka                  B                     ------,




    Given to the Plaintiff/Cross-Cornplainant/Attorneysf Record      Sherri.R...Carter,.Executive.OfficeaClerk .of.Court— .
    on   04/02/2021                                                         By E. Johnston                                       , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)           NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
       Case 2:21-cv-03892-RGK-KK Document 1-2 Filed 05/07/21 Page 28 of 28 Page ID #:37
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The Ifilimit% critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local 'Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code. of Civil Procedure Section 170.6 must be made Within'15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
                                                                                                   .                  _          _
FINALSTATUS CONFERENCE-                                                                        —
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
